                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MARVIN MITCHELL,                       )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )     Case No. 4:19 CV 868 RWS
                                       )
GOVERNMENT EMPLOYEES                   )
INSURANCE COMPANY,                     )
                                       )
      Defendant.                       )


                        MEMORANDUM AND ORDER

      This case was originally filed in the Circuit Court of St. Louis County, State

of Missouri. The case was removed to this Court by Defendant Government

Employees Insurance Company (GEICO) based on diversity of citizenship

jurisdiction under 28 U.S.C. § 1332. Plaintiff Marvin Mitchell filed a motion to

remand the case arguing that GEICO has failed to prove that the amount in

controversy exceeds $75,000, exclusive of interest and costs.

      Mitchell’s state court petition alleges that on June 9, 2018, he was struck by

an uninsured motorist while he was driving his car. Mitchell alleges that he

sustained permanent, progressive, and disabling injuries to his shoulder, neck, and

back. Mitchell had an automobile insurance policy with GEICO. Mitchell made a

demand on GEICO to provide coverage under the uninsured motorist provisions of

his policy. Mitchell asserts that GEICO refused to pay for his loss. Mitchell filed
this lawsuit asserting a breach of contract claim and a vexatious refusal to pay

insurance proceeds claim. Mitchell’s state court petition did not state the amount

he seeks in damages.

      GEICO removed the case to this Court asserting that the amount in

controversy exceeds $75,000. GEICO argues that four facts support its position.

First, GEICO’s policy with Mitchell insures three vehicles each with a $50,000 per

person uninsured motorist limit. GEICO asserts that Missouri law permits the

stacking of the uninsured motorist coverage for these three vehicles making a total

of $150,000 available to Mitchell if he succeeds in his claim. Second, GEICO

argues that Mitchell is asserting permanent disabling injuries to his shoulder, neck

and back which implicates an injury greater than $75,000. Third, GEICO

highlights that Mitchell has asserted a claim for vexatious refusal which increases

the amount in controversy. Finally, in its removal papers, and again in its response

to Mitchell’s motion to remand, GEICO asserts that Mitchell made a verbal

demand of $1,000,000 to settle the case.

      The party seeking removal and opposing remand has the burden to establish

federal subject matter jurisdiction. In re Business Men’s Assurance Co. of

America, 992 F.2d 181, 183 (8th Cir. 1993). All doubts about federal jurisdiction

must be resolved in favor of remand. Id. The party seeking removal must prove,

by a preponderance of the evidence, that a fact finder could legally conclude, from

the pleadings and proof adduced to the court before trial, that the damages that the
                                           2
plaintiff suffered are greater than $75,000. Kopp v. Kopp, 280 F.3d 883, 885 (8th

Cir. 2002). This standard applies when either the state petition does not allege a

specific amount in controversy or it alleges an amount under the federal

jurisdictional limit. Bell v. Hershey Co., 557 F.3d 953, 956 (8th Cir. 2009).

“Once the removing party has established by a preponderance of the evidence that

the jurisdictional minimum is satisfied, remand is only appropriate if the plaintiff

can establish to a legal certainty that the claim is for less than the requisite

amount.” Id. In the Eighth Circuit, a plaintiff seeking remand may clarify his

damages by entering a binding stipulation that he will not seek or accept damages

in excess of $75,000, exclusive of interest and costs. See Edgecombe v. Safeco

Insurance Company, 4:18 CV 658 RWS (E.D. Mo. May 4, 2018); Meier v. Safeco

Insurance Company, 4:19 CV 262 RWS (E.D. Mo. March 21, 2019).

      In response to GEICO’s removal, Mitchell filed a motion to remand. Instead

of stipulating that he will not seek or except damages in excess of $75,000,

Mitchell’s counsel attempts to undermine the factual basis of GEICO’s removal.

Although he does not deny the allegation that he made a “verbal” demand of

$1,000,000, he asserts that GEICO made this allegation “without proof or merit”

and that an affidavit supporting that allegation would be subject to “cross

examination.” Mitchell’s counsel apparently dismisses his alleged verbal demand

as immaterial and focuses instead on the fact that he made a written demand to

settle this matter for $60,000. He also downplays Mitchell’s allegation that he has
                                            3
permanent disabling injuries to his shoulder, back, and neck which could merit

damages in excess of $75,000. Moreover, Mitchell’s counsel misstates the burden

that GEICO must establish for removal when he asserts that Mitchell’s claim of a

permanent injury “does not prove the jurisdictional amount to a legal certainty.”

GEICO’s proof in support of removal is not held to a legal certainty standard, it

merely must support its amount in controversy contention by a preponderance of

evidence standard. Mitchell’s counsel also asserts that Mitchell’s medical bills to

date are only $13,927,71 and do not support an inference that Mitchell could be

awarded more than $75,000 in damages by a jury. Yet Mitchell does not limit his

medical damages to that amount and does not state that he will not seek further

treatment for his injuries. Mitchell’s counsel ignores the fact that Mitchell has

asserted permanent disabling injuries which makes it not out of the realm of

possibilities that he will seek further treatment.

      I find that GEICO has provided sufficient proof to conclude by a

preponderance of the evidence that the amount in controversy in this matter

exceeds $75,000. The proverbial ball is now in Mitchell’s court to establish to a

legal certainty that his claim is for less than $75,000. He may do so by filing an

affidavit in which he unconditionally declares he will not seek or accept any more

than $75,000, exclusive of interest and costs. This is not Mitchell’s counsel’s first

experience at opposing removal to this Court. He is fully aware of the type of

affidavit and / or stipulation that Mitchell needs to file in this matter, if he so
                                            4
chooses, to establish grounds for remand. See Keithly v. Mocadlo, 4:16 CV 1892

JMB (Doc. # 19 E.D. Mo. March, 6, 2017).

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff Marvin Mitchell shall file a

reply regarding his motion to remand no later than May 2, 2019.




                                      _________________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE

Dated this 19th day of April, 2019.




                                        5
